United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2846
                     ___________________________

                           Khadara-Ayan Yousuf

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

Fairview Health Services, doing business as University of Minnesota Medical
                              Center, Fairview

                   lllllllllllllllllllll Defendant - Appellee
                     ___________________________

                             No. 15-3594
                     ___________________________

                           Khadara-Ayan Yousuf

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

Fairview Health Services, doing business as University of Minnesota Medical
                              Center, Fairview

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                Appeals from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________
                              Submitted: May 5, 2016
                               Filed: May 26, 2016
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      In these consolidated appeals, Khadara-Ayan Yousuf challenges the district
court’s adverse grant of summary judgment on her interrelated claims of pregnancy
and sex discrimination against her former employer, Fairview Health Services, and
the court’s award of costs. After careful de novo review, we conclude that Yousuf
presented sufficient evidence to create a genuine issue of material fact on her claim
of pregnancy discrimination. See Holt v. Howard, 806 F.3d 1129, 1132 (8th Cir.
2015) (grant of summary judgment is reviewed de novo, viewing facts in light most
favorable to nonmoving party and giving that party benefit of all reasonable
inferences that can be drawn from record).

       The record reasonably supported the conclusion that during a February 2, 2009
conference telephone call, in which Yousuf and her co-managers discussed her
employment and her leave status, one of her managers asked her whether she was
“staying in [Europe] and raising a family,” and stated that “these people have babies
left and right.” The record also established that the decision to terminate Yousuf was
made the same day. Assuming that the manager actually expressed this question and
statement, and viewing all the facts in the light most favorable to Yousuf, we
conclude that the manager’s statement amounted to direct evidence of discrimination.
See Torgerson v. City of Rochester, 643 F.3d 1031, 1043-44 (8th Cir. 2011) (en banc)
(direct evidence is evidence showing specific link between alleged discriminatory
animus and challenged decision, sufficient to support finding by reasonable


                                         -2-
fact-finder that illegitimate criterion actually motivated adverse employment action;
direct evidence refers to causal strength of proof, not whether it is circumstantial
evidence); Richardson v. Sugg, 448 F.3d 1046, 1058 (8th Cir. 2006) (finding that
span of time between decisionmaker’s remarks and decision to fire employee relevant
to determination of whether discriminatory animus motivated firing). Accordingly,
we vacate the grant of summary judgment and remand this case to the district court
for further proceedings. Additionally, we vacate the award of costs. See Dillard’s
Inc. v. Liberty Life Assurance Co. of Boston, 456 F.3d 901, 903 (8th Cir. 2006) (per
curiam) (vacating award of attorney’s fees and costs where appellate court had
reversed district court’s judgment, because employer was no longer prevailing party
in underlying suit).
                         ______________________________




                                         -3-